         Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 1 of 12



                        UNITED STATES DISTRICT COURT
                          DISTRICT OF PUERTO RICO

                                            )
ROSA M. GUEVARA ORTIZ,                      )
MARGARITA GRACIA,                           )
LOURDES HUERTAS,                            )
MAGALIE CRISPIN,                            )
MARIA BETANCOURT,                           )
HERNAN VILLANUEVA,                          )
WILLIAM LEON FIGUEROA,                      )
VICTOR ILARRAZA,                            )
FRANCISCO PADILLA,                          )
MAYRA I. BERRIOS,                           )
RICARDO OTERO PIZARRO,                      )
LUIS ORLANDO BERRIOS,                       )
GERALDO CLEMENTE,                           )
FELIPE DIAZ MELENDEZ,                       )
MILDRED ESPINOSA AVILES,                    )
CHRISTIAN MARTINEZ,                         )
CARMEN RASPALDO,                            )
MARY Y. NAVARRO SANTIAGO,                   )
ALFREDO GOVEO MONTAÑEZ,                     )
                                            )
                         Plaintiffs,        )
                                            )
                   v.                       )         CIVIL ACTION
                                            )         NO. 18-01729-WGY
UNIÓN INDEPENDIENTE DE EMPLEADOS            )
TELEFÓNICOS,                                )
MYRIAD BENEFITS INCORPORATED,               )
                                            )
                         Defendants.        )
                                            )

YOUNG, D.J.1                                                  May 19, 2021


                           MEMORANDUM OF DECISION




     1    Of the District of Massachusetts, sitting by designation.


                                      [1]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 2 of 12



I.   INTRODUCTION

     On March 15, 2021, this Court denied the defendants’ motion

to dismiss in this ERISA action.     See Minute Entry Proceedings

Held Before Judge William G. Young (“Minute Entry”), ECF No. 59;

Defs.’ Mot. Dismiss Am. Compl. (“Mot. Dismiss”), ECF No. 35.

The defendant-fiduciaries argued that this Court ought dismiss

the action because the plaintiff-retirees failed to exhaust

administrative remedies before filing suit.       See Mot. Dismiss 7-

9.

     Whether a plaintiff is required to exhaust administrative

remedies before bringing an action for breach of fiduciary duty

in violation of ERISA section 404 is unresolved in the First

Circuit.    For the reasons discussed below, this Court held that

such an action is a “statute-based claim” for which a plaintiff

is not required to exhaust administrative remedies.

     A.     Factual Background

     This memorandum of decision summarizes the facts as

alleged.    See generally Am. Compl., ECF No. 33.      The plaintiffs

are nineteen retired employees (collectively, the “Retirees”) of

the Puerto Rico Telephone Company (the “Telephone Company”).

Id. ¶ 3.1.    Codefendant Unión Independiente De Empleados

Telefónicos (the “Union”) is a labor union which represented the

Retirees while they were employed by the Telephone Company.           Id.

¶ 3.2.     Codefendant Myriad Benefits Incorporated (“Myriad”) is a


                                  [2]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 3 of 12



corporation organized and existing under the laws of the

Commonwealth of Puerto Rico.     Id. ¶ 3.3.    Myriad acted as the

Union’s agent and was responsible for devising and designing a

group health plan in which the Retirees participated.         Id.

    In late 2013 or early 2014, the Telephone Company and the

Union executed a collective bargaining agreement (the

“Agreement”).    Id. ¶ 4.1.   The Agreement stipulated that the

Union would obtain and provide a group health plan (the “Plan”)

for its members within sixty days that would replace the health

plan administered by the Telephone Company.       Id. ¶¶ 4.2-4.3.

The Union retained Myriad to design this new health plan and to

negotiate the terms and conditions of the new health plan with

insurance carriers.    Id. ¶¶ 4.5-4.6.    Myriad subsequently

negotiated a health benefits plan with MAPFRE Life Insurance

Company (“MAPFRE”), Group Health Insurance Policy No. 357901,

which MAPFRE and the Union executed with an effective date of

April 1, 2014.   Id. ¶ 4.7.

    On March 6, 2014, the president of the Union sent a letter

to Union members who were near retirement or who had already

retired.   Id. ¶ 4.8; see Mot. File Translated Ex., Ex. 3, Mar.

6, 2014 Letter, ECF No. 38-3.     The letter informed these members

that the Union had obtained a health plan option for them, that

MAPFRE would be the insurance provider, and that the plan would

start on April 1, 2014.    Am. Compl. ¶¶ 4.8-4.9.      The letter also


                                  [3]
         Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 4 of 12



listed monthly premiums for the health plan and guaranteed these

premiums for three years.        Id. ¶ 4.10.    The Retirees assert that

they registered for the plan and paid the monthly premiums from

April 2014 until October 2015.         Id. ¶¶ 4.12-4.13.

     On September 30, 2015, the president of the Union sent a

letter to the Retirees informing them that effective October 31,

2015, the health plan was being canceled for all retirees under

the age of sixty due to “various complications of an operational

character, as well as the high delinquency volume” for these

retirees.      Id. ¶ 4.14; see Opp’n Mots. Dismiss., Ex. 2, Sept.

30, 2015 Letter, ECF No. 45-2.         The Retirees allege that the

true reason for the cancelation was that the Union and Myriad

(collectively, the “Fiduciaries”)2 “had never created a health

plan for retirees younger than [sixty-five] years old.”             Id.

¶ 4.16.     Instead, the Retirees allege that the Fiduciaries

knowingly “included them in the health plan for active [Union]

members.”      Id.

     The Retirees bring suit pursuant to ERISA section

502(a)(3), 29 U.S.C. § 1132(a)(3), alleging that the Fiduciaries




     2 Neither the Union nor Myriad disputes that it is an ERISA
fiduciary, and the Retirees have alleged sufficient facts to
overcome a motion to dismiss on this basis. See 29 U.S.C.
§ 1002(21)(A) (defining an ERISA fiduciary as one who “exercises
any discretionary authority or discretionary control respecting
management of . . . [or] administration of [an ERISA-qualified]
plan”).


                                      [4]
         Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 5 of 12



failed to exercise appropriate diligence and prudence as

fiduciaries of the MAPFRE health plan in violation of ERISA

section 404(a)(1)(B), 29 U.S.C. § 1104(a)(1)(B).            See id.

¶¶ 1.1, 5.5.

     B.      Procedural Background

     On September 21, 2016, the Retirees filed a complaint

against the Fiduciaries in the Puerto Rico Court of First

Instance.      Compl. ¶ 4.16, ECF No. 1.      The Puerto Rico court

dismissed the action for lack of subject-matter jurisdiction on

March 20, 2018.3      Id. ¶ 4.18.

     On September 28, 2018, the Retirees filed this action.               See

generally id.      Following the Fiduciaries’ motion to dismiss,4 see

Defs.’ Mot. Dismiss, ECF No. 12, the Retirees amended their

complaint with leave from this Court and requested a jury trial,

see Am. Compl.      The Fiduciaries again moved to dismiss.         See

Mot. Dismiss.




     3 The federal district courts have exclusive jurisdiction
over ERISA actions brought under chapter 29, section 1132(a)(3)
of the U.S. Code. See 29 U.S.C. § 1132(e).

     4 The Union filed pleadings that were joined by Myriad.
This includes the motion to dismiss. See Mot. Joinder Codef.
Unión Independiente de Empleados Telefónicos’ Mot. Dismiss, ECF
No. 14.


                                      [5]
      Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 6 of 12



II.   LEGAL STANDARD

      To survive a motion to dismiss for failure to state a

claim, a plaintiff must set out “a short and plain statement of

the claim showing that the pleader is entitled to relief.”             Fed.

R. Civ. P. 8(a)(2).    That is, the plaintiff must plead “enough

facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).          “A claim

does not need to be probable, but it must give rise to more than

a mere possibility of liability.”        Grajales v. P.R. Ports Auth.,

682 F.3d 40, 44–45 (1st Cir. 2012); see Justiniano v. Walker,

986 F.3d 11, 19 (1st Cir. 2021).      “The plausibility standard

invites a two-step pavane.”     A.G. ex rel. Maddox v. Elsevier,

Inc., 732 F.3d 77, 79 (1st Cir. 2013).       First, “the court ‘must

separate the complaint’s factual allegations (which must be

accepted as true) from its conclusory legal allegations (which

need not be credited).’”     Id. (quoting Morales–Cruz v. Univ. of

P.R., 676 F.3d 220, 224 (1st Cir. 2012)).        Second, “the court

must determine whether the remaining factual content allows a

reasonable inference that the defendant is liable for the

misconduct alleged.”    Id. (internal quotations omitted).

III. ANALYSIS

      ERISA does not expressly require exhaustion of

administrative remedies.     Morales-Cotte v. Cooperativa de Ahorro

y Credito Yabucoeña, 73 F. Supp. 2d 153, 158 (D.P.R. 1999)


                                   [6]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 7 of 12



(Pieras, J.).   Rather, courts have read an exhaustion

requirement into the statute based on ERISA’s requirement that

every benefit plan establish an administrative review procedure

for “any participant whose claim for benefits has been denied.”

Id.; 29 U.S.C. § 1133(2).    In considering whether to require

exhaustion of administrative remedies for ERISA claims, the

First Circuit has distinguished between “contract-based claims”

and “statute-based claims.”    See Madera v. Marsh USA, Inc., 426

F.3d 56, 63 (1st Cir. 2005).     Whereas a contract-based claim

concerns the interpretation of the terms of a health plan, a

statute-based claim concerns the interpretation of the terms of

the ERISA statute itself.    Morales-Cotte, 73 F. Supp. 2d at 159-

60; see Drinkwater v. Metro. Life Ins. Co., 846 F.2d 821, 826

(1st Cir. 1988).

    The pertinent question, therefore, is whether the claim at

hand is contract- or statute-based.      In evaluating this

question, this Court takes to heart the First Circuit’s

admonition in Drinkwater to beware of “contract claim[s]

artfully dressed in statutory clothing.”       See 846 F.2d at 826.

In Drinkwater, the plaintiff claimed that his employer had

breached its fiduciary duty by denying him benefits under a new

and more generous disability plan.      Id. at 823-24.    The First

Circuit reasoned that because this claim for past-due benefits

was grounded in the terms of the plan, rather than the terms of


                                  [7]
        Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 8 of 12



the statute, it was nothing more than a contract-based claim in

statutory garb.      Id. at 826.

    Here, accepting the factual allegations as true, see A.G.

ex rel. Maddox, 732 F.3d at 79, no statutory disguise is

apparent.     The Retirees allege that the Union and Myriad

breached their fiduciary duties under ERISA section 404 by

knowingly inducing them to sign up for a health plan that did

not provide coverage to retirees.          Am. Compl. ¶¶ 4.16, 5.4-5.5.

If true, this would constitute a breach of fiduciary duty.               See

Varity Corp. v. Howe, 516 U.S. 489, 506 (1996) (“[L]ying is

inconsistent with the duty of loyalty owed by all

fiduciaries . . . .” (quotations omitted)).          Although the

Fiduciaries’ alleged malfeasance had the secondary effect of

causing the Retirees to lose their health insurance coverage and

benefits, the Retirees do not argue that the Fiduciaries

wrongfully denied them benefits under the terms of the health

plan.    See generally Am. Compl.      Instead, the Retirees assert

that the Fiduciaries’ conduct did not comport with the

requirements of ERISA section 404.          Id. ¶ 5.5.   A claim

requiring interpretation of the terms of ERISA is a statute-

based one.     Morales-Cotte, 73 F. Supp. 2d at 159-60; see

Drinkwater, 846 F.2d at 826.        The Fourth Circuit has reached the

same conclusion.      See Smith v. Sydnor, 184 F.3d 356, 363 (4th




                                     [8]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 9 of 12



Cir. 1999) (holding that a valid claim for breach of fiduciary

duties is statute-based).

    Having concluded that the claim at hand is statute-based,

this Court now examines whether exhaustion is required for such

a claim.   Under First Circuit law, the “exhaustion of

administrative remedies is a prerequisite to suit in contract-

based claims.”   Madera, 426 F.3d at 63 (citing Morais v. Cent.

Bev. Corp. Union Retirees’ Supplemental Ret. Plan, 167 F.3d 709,

712 n.4 (1st Cir. 1999); Drinkwater, 846 F.2d at 825-26).

Although the First Circuit has distinguished between contract-

based and statute-based ERISA claims, it has not decided whether

statute-based ERISA claims require plaintiffs to exhaust

administrative remedies.    Morales-Cotte, 73 F. Supp. 2d at 159.

The in-circuit caselaw is divided on this issue.        See Kane v.

VSI Meter Servs., Inc., 723 F. Supp. 2d 268, 270 (D. Me. 2010)

(Hornby, J.) (collecting cases).        Another session of this Court,

however, addressed this question head-on in Morales-Cotte.            See

73 F. Supp. 2d at 158-60.

    Morales-Cotte involved ERISA claims under sections 601(a)

and 606(a)(4), relating to the defendant’s alleged failure to

comply with COBRA notice and continuing coverage requirements.

Id. at 159.   There, the court observed that it was undisputed

that these were statute-based claims.        Id. at 159-60.   The court

then proceeded to survey the precedential landscape, noting that


                                  [9]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 10 of 12



six of the eight circuits that had taken up the issue had

concluded that a plaintiff need not exhaust administrative

remedies for statute-based ERISA claims.       Id.   The Morales-Cotte

court sided with this “majority position” for statutory and

judicial policy reasons.    Id. at 160.     The court observed that

ERISA section 503, from which the exhaustion requirement is

derived, speaks only of establishing review procedures for the

denial of contract-based claims, so “there is simply no

statutory basis for an administrative exhaustion requirement in

the context of statute-based claims.”       Id.   In the absence of a

statutory mandate, the court concluded that although an

exhaustion requirement for statute-based claims might increase

judicial efficiency, this advantage was outweighed by the duty

of federal courts to adjudicate questions of federal law.          Id.

    This Court finds the reasoning in Morales-Cotte persuasive.

Absent a clear directive from Congress, we abdicate our duties

as federal courts when we erect barriers to justice in the name

of efficiency.   Moreover, this case illustrates the practical

reasons against exhaustion for statute-based claims.         It is

unclear here what administrative remedies the Retirees were

supposed to exhaust.    The Fiduciaries point to the MAPFRE

appeals procedure described in the summary plan description, see

Mot. Dismiss 9, but that procedure applies only to “a

reimbursement request or any denial of benefits,” not to


                                  [10]
     Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 11 of 12



cancelation of the plan, see Mot. File Translated Ex., Ex. A,

Benefits Medical Plan UIET Employees 9, ECF No. 57-2.         That is

because MAPFRE, the insurance company, had no control over the

Fiduciaries’ decision to cancel the plan for retirees.         An

appeal of the decision would therefore have been futile.5           Some

courts nevertheless have held under similar circumstances that

exhaustion is required because it helps winnow out frivolous

claims and minimize the cost and time of dispute resolution.

See, e.g., Lindemann v. Mobil Oil Corp., 79 F.3d 647, 650 (7th

Cir. 1996); Mason v. Cont’l Grp., Inc., 763 F.2d 1219, 1227

(11th Cir. 1985).   This Court fails to see how requiring

plaintiffs to undergo a futile appeals process before filing

suit maximizes efficiency.     Therefore, this Court holds that

exhaustion is not required for statute-based claims, such as the

one here.




     5 The Retirees argue in the alternative that even if
exhaustion is required for statute-based ERISA claims, failure
to exhaust should be forgiven here because it would have been
futile. Opp’n Mots. Dismiss ¶¶ 3.10-3.11. Since this Court
rejects the former proposition, it need not consider the latter.
The apparent futility of the appeals process here, however,
helps illustrate why exhaustion ought not be required for
statute-based claims.


                                  [11]
      Case 3:18-cv-01729-WGY Document 69 Filed 05/19/21 Page 12 of 12



IV.   CONCLUSION

      For the foregoing reasons, this Court DENIED the

fiduciaries’ motion to dismiss.       See Minute Entry, ECF No. 59.


                                              /s/ William G. Young
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                   [12]
